Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5, 7, 9, 11, 14, 17, 19, 20, 22, 23, 26, 27, 33-35, 37, 39, 41 and 52 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    304
    642
    media_image1.png
    Greyscale
,
and the species of Example 278, found on lines 10-11 of page 50 and on page 234 in the present specification,

    PNG
    media_image2.png
    237
    640
    media_image2.png
    Greyscale
,
in the reply filed on March 7, 2022 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.


  	Applicant’s claimed compound genus of formula (I) has a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In an attempt to examine the full scope of products of elected Group I, over 6,200 Chemical Abstract Registry numbers were recovered in one database search alone. Therefore, the compounds of elected Group I will be examined according to MPEP 803.02.
The claims within elected Group I have been examined to the extent that they are readable on the elected species of Example 278.  Since no prior art was found on the elected species, the examination was expanded within elected Group I until prior art was found, in which case, the examination stopped and prior art has been applied against the claims.  See MPEP §803.02.  The subject matter of the expanded search thus far, inclusive of the elected species of Example 278, is as follows:
a compound of formula (I), 
    PNG
    media_image3.png
    446
    771
    media_image3.png
    Greyscale
, wherein

A, D, E and G are all absent;
the ring including X, Y and Z is a 6-membered non-aliphatic;
X represents CR4a or N;
Y represents CR5;
Z represents N or CR7;
R7 represents hydrogen or C1-C6 alkyl;
M represents CR13; and
all other variables are as defined.

Claims embraced by the above identified expanded subject matter are claims 1, 3-5, 7, 9, 11, 17, 34, 39, 41 and 52.


Subject matter not embraced by the above identified search and examination and Claims 2, 14, 19, 20, 22, 23, 26, 27, 33, 35 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 7, 2022.



Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on August 24, 2020.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Claim Objections
Claim 17 is objected to because of the following informalities:  the “W” in “Wherein” should be lower case (line 7 of the claim).  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 4, 5, 9, 11, 17 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, under the definitions of R5 and R6, an “and” should be added before “OR’” for proper Markush language format.
In claim 1, under the definition of R10, the “and” before “NS(O)RxRy” should be moved to before “S(O)(Rx)NRy” for proper Markush language format.
In claim 1, under the definitions of Rx and Ry, “and” should be added before “C2-C6 alkyne” for proper Markush language format.
In claim 1, the phrase “A, D, E and G are all absent, optionally wherein X and M are absent, or optionally wherein Y and Z together form” should be changed to “A, D, E and G are all absent, or X and M are absent, or Y and Z together form” for the sake of clarity (the last 2 lines of page 3).
In claim 4, under the definition of R1, the phrase “optionally wherein R1 is NRaCH2Rb” should be changed to “or R1 is NRaCH2Rb” for the sake of clarity.
In claim 5, under the definition of R1, the phrase “optionally wherein Ra and Rb together” should be changed to “or Ra and Rb together” for the sake of clarity.
Claim 9 lacks antecedent basis from claim 1 because it is not stated in claim 1 that the Ra variable can represent an optionally substituted C1-C6 alkyl as found in claim 9.  Claim 1 states that the Ra variable can represent C1-C6 alkyl.
In claim 9, under the definition of Ra, an “and” should be added before “optionally substituted imidazole” for proper Markush language format (lines 1-2 of page 6).
In claim 9, the “optionally” in the phrase “optionally wherein each optional substituent” should be deleted for the sake of clarity (next to the last line of the claim).
In claim 11, line 3 of the claim, the phrase “or together form” should be replaced with the phrase “or together with the carbon to which they are attached form an”.  Further in claim 11, the phrase “together with the carbon to which they attached” should be deleted (lines 6-7 of the claim).
In claim 11, line 8 of the claim, the phrase “optionally wherein R2 and R3” should be changed to “or R2 and R3”.
In claim 11, line 9 of the claim, the phrase “optionally wherein R2 and R3 together form” should be changed to “or R2 and R3 together with the carbon to which they are attached form”.  Further in claim 11, the phrase “together with the carbon to which they are attached, ” should be deleted (line 10 of the claim).
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (last line of the claim).  See MPEP § 2173.05(d).
In claim 17, line 3 of the claim, the phrase “is as defined in claim 1, optionally” should be deleted for the sake of clarity.
In claim 17, the “and” after the phrase “A, D, E and G are all absent;” should be changed to an “or” (line 8 of the claim).
In claim 17, line 9 of the claim, the phrase “optionally wherein R4a is H,” should be changed to “or R4a is H,” for the sake of clarity.
In claim 34, under the definition of R5, an “and” should be added before “OR’” for proper Markush language format.
In claim 34, under the definitions of R’ and R”, an “and” should be added before “imidazole” for proper Markush language format (line 7 of the claim).



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 fails to further limit claim 1 because claim 9 is broader in scope than claim 1.  Claim 1 states that the Ra variable can represent C1-C6 alkyl. However, claim 9 states that the Ra variable can represent an optionally substituted C1-C6 alkyl, which is broader.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 11, 17, 34 and 41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 13-21 of U.S. Patent No. 11,053,213 and over claims 1-4 and 16-22 of U.S. Patent No. 10,766,903.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the patents claim compounds that anticipate the present claimed invention.  See, for instance, the 1st compound claimed in claim 18 in U.S. Patent No. 11,053,213 and the compound claimed in claim 21 on lines 15-16 in column 258 in U.S. Patent No. 10,766,903.
The patents and the present application share at least one common inventor.  The patents and the present application are not related to each other and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in each of the patents anticipate and/or render obvious the present claimed invention.


Claims 1, 3-5, 7, 9, 11, 17, 34, 39, 41 and 52 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims of the following copending applications. See Table below.
Copending Application No.
{USPG PUB}
Conflicting Claims
See especially

17/368,290
{US 2022/0002264}
1-11, 13-18, 20, 25 and 26
Compounds claimed in Claim 18
17/299,959
{US 2022/0033397}
1, 3, 4, 6, 7, 11, 13, 15, 21, 22, 26, 41, 45, 47
Claim 45, and especially the 2nd compound on page 41,
which is the elected species of the present claimed invention of Example 278
17/299,971
{US 2022/0016115}
1, 7, 8, 10, 14, 17, 19, 22, 24-26, 30-32, 42 and 45

Claim 32, and especially the 9th compound on page 26

.
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the copending applications either claim compounds that anticipate the present claimed invention or claim methods by administering a compound that anticipates the present claimed invention.
Each of the copending applications and the present application share at least one common inventor.  The copending applications and the present application are not related and thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in each of the copending applications anticipate and/or render obvious the present claimed invention.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 11, 17 and 34 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of Chemical Abstracts Registry Number 2127242-00-4 {indexed in the Registry file on September 14, 2017},

    PNG
    media_image4.png
    296
    702
    media_image4.png
    Greyscale
,

{a compound of formula (I),
    PNG
    media_image3.png
    446
    771
    media_image3.png
    Greyscale
, 
R1 represents C2-alkylcycloalkyl; 
R2 represents hydrogen; 
R3 represents hydrogen;
X represents CR4a and R4a represents hydrogen; 
Y represents CR5 and R5 represents hydrogen; 
Z represents CR7 and R7 represents hydrogen; 
M represents CR13 and R13 represents hydrogen;
A, D, E and G are all absent};


b)	the compound of Chemical Abstracts Registry Number 2125660-99-1 {indexed in the Registry file on September 6, 2017},

    PNG
    media_image5.png
    303
    672
    media_image5.png
    Greyscale
,

{a compound of formula (I),
    PNG
    media_image3.png
    446
    771
    media_image3.png
    Greyscale
, 
R1 represents C4-alkyl; 
R2 represents hydrogen; 
R3 represents hydrogen;
X represents N; 
Y represents CR5 and R5 represents C1 alkyl; 
Z represents CR7 and R7 represents hydrogen; 
M represents CR13 and R13 represents C1 alkyl;
A, D, E and G are all absent};

c)	the compound of Chemical Abstracts Registry Number 2127012-06-8 {indexed in the Registry file on September 13, 2017},

    PNG
    media_image6.png
    126
    302
    media_image6.png
    Greyscale
,

{a compound of formula (I),
    PNG
    media_image3.png
    446
    771
    media_image3.png
    Greyscale
, 
R1 represents C2-alkylcycloalkyl; 
R2 represents hydrogen; 
R3 represents hydrogen;
X represents CR4a and R4a represents hydrogen; 
Y represents CR5 and R5 represents hydrogen; 
Z represents CR7 and R7 represents hydrogen; 
M represents CR13 and R13 represents hydrogen;
A, D, E and G are all absent};


d)	the compound of Chemical Abstracts Registry Number 2127012-74-0 {indexed in the Registry file on September 13, 2017},

    PNG
    media_image7.png
    298
    641
    media_image7.png
    Greyscale
,

{a compound of formula (I),
    PNG
    media_image3.png
    446
    771
    media_image3.png
    Greyscale
, 
R1 represents C4-alkyl; 
R2 represents hydrogen; 
R3 represents hydrogen;
X represents CR4a and R4a represents hydrogen;
Y represents CR5 and R5 represents hydrogen; 
Z represents CR7 and R7 represents hydrogen; 
M represents CR13 and R13 represents hydrogen;
A, D, E and G are all absent};   or

e)	the compound of Chemical Abstracts Registry Number 1263281-24-8 {indexed in the Registry file on February 21, 2011},

    PNG
    media_image8.png
    320
    656
    media_image8.png
    Greyscale
,

{a compound of formula (I),
    PNG
    media_image3.png
    446
    771
    media_image3.png
    Greyscale
, 
R1 represents ORa and Ra represents C4-alkyl; 
R2 represents hydrogen; 
R3 represents hydrogen;
X represents CR4a and R4a represents C1 alkyl;
Y represents CR5 and R5 represents hydrogen; 
Z represents CR7 and R7 represents hydrogen; 
M represents CR13 and R13 represents hydrogen;
A, D, E and G are all absent}.


Each of the above cited prior art disclose at least one compound that is embraced by the present claims.  Therefore, each of the above cited prior art anticipate the present claimed invention.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


The elected species of Example 278 is not allowable.  See the claims in copending Application No. 17/299,959.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



May 12, 2022
Book XXVI, page 293